DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1] of U.S. Patent No.  [US 11420380 ] in view of  (JP 2020097191, hereinafter JP’191) . Although the claims at issue are not identical, they are not patentably distinct from each other because the shaping device as claimed in the present application is found obvious over the claims in the reference patent which also teaches a conveyor belt wound on driving rollers/pulleys within a housing and on which a sheet is placed for conveyance along a convexly curved route extending from a loading port to a discharge port of the housing due to being irradiated with electromagnetic waves.
US 11420380
Instant Application
Comment
Claim 1: A shaping device, comprising: a conveyor belt wound on driving rollers within a housing and on which a sheet is placed for conveyance along a convexly curved route extending from a loading port to a discharge port of the housing, the sheet distending due to being irradiated with electromagnetic waves to form a three-dimensional image; an irradiator that irradiates the electromagnetic waves on the sheet placed on the conveyor belt; and
at least one heater that heats the conveyor belt, the shaping device maintaining a constant temperature of the entire conveyor belt within the housing.
Claim 1: A forming apparatus comprising: a conveyance unit configured to convey, along a conveyance path that is convexly bent, a formation sheet that expands due to irradiation with electromagnetic waves, the convevance unit beinq confiqured to convey the formation sheet in a state in which tension is applied to the formation sheet so as to warp the formation sheet in accordance with a shape of the conveyance path that is convexly bent; and an irradiation unit configured to irradiate with the electromagnetic waves the formation sheet during conveyance by the conveyance unit of the formation sheet in the state in which the tension is applied. wherein: the convevance unit comprises (i) a pair of pulleys positioned above the conveyance path and opposinq the convevance path, and (ii) a belt wound on the pair of pulleys, and the tension is applied to the formation sheet by the belt pressing the formation sheet.
The conveyance route extending from the loading port to discharge port in the reference patent claim is considered to be equivalent to the conveyance path with a pair of pulleys positioned above and opposinq the convevance path in the instant application.





Further limitations of claims 1 and 13, Claim 1 JP’191 discloses a state in which tension is applied to the formation sheet to warp the formation sheet in accordance with the conveyance path that is convexly bent (Figure 4); and an irradiation unit configured to irradiate with the electromagnetic waves the formation sheet during conveyance by the conveyance unit of the formation sheet in the state in which the tension is applied (Figure 4, a predetermined electromagnetic wave is irradiated to a conveyance path bent in a convex shape from the upper side of the top portion of the conveyance path). Therefore it’s obvious with respect to part of the claim in the instant application which is not previously claimed in the US 11420380 in view of JP’191 to meet all structural limitations of claim 1 of the present application as disclosed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2020097191, hereinafeter JP’191, listed in IDS.

Regarding claim 16 , JP’191 discloses A forming apparatus comprising: a conveyance unit configured to convey, along a conveyance path that is convexly bent, a formation sheet in a state in which tension is applied to the formation sheet so as to warp the formation sheet in accordance with a shape of the conveyance path that is convexly bent (Figure 4, translated- [0046], [0048], conveyance unit-30, forming sheet/expandable medium-10, irradiation unit-51 include a radiation heating device such as an infrared heating device), the formation sheet comprising (i) a base, (ii) a thermally expansive layer that is stacked on a first main surface of the base and that is configured to expand due to heating (Figure 1a, substrate/base-11, foamed layer-12 expanded by heating is laminated on the surface-11),, and (iii) a thermal conversion layer that is stacked on a second main surface of the base and that is configured to heat the thermally expansive layer by absorbing electromagnetic waves to convert the absorbed electromagnetic waves into heat (Figure 1a, translated- [0036], [0037], foam promoting layer/thermal conversion layer-15 stacked on the expansive layer-12); and an irradiation unit configured to irradiate with the electromagnetic waves the formation sheet during conveyance by the conveyance unit of the formation sheet in the state in which the tension is applied (Figure 4, a predetermined electromagnetic wave is irradiated to a conveyance path bent in a convex shape from the upper side of the top portion of the conveyance path).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/DEBJANI ROY/           Examiner, Art Unit 1741                                                                                                                                                                                             

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741